{¶ 16} I respectfully dissent. The majority's conclusion that the trial court's decision to allow appellant's trial counsel to withdraw is of no consequence is in direct conflict with this court's prior opinion in In re Nicole C., 153 Ohio App.3d 10;2003-Ohio-2673, ¶ 37 — 47, and further explained in In reSavanah M., 6th Dist. App. L-03-1112, 2003-Ohio-5855 (Singer, J. concurring) at ¶ 41 et seq. Moreover, it conflicts with the opinion of the Eighth District Court of Appeals in Inre M.L.R., 150 Ohio App.3d 39, 2002-Ohio-5958.
 {¶ 17} The record reflects that the only reason appellant's counsel articulated as his reason for seeking leave to withdraw was that his client, "[is] not here and I'm hard pressed to represent her without her presence." The trial court made no further inquiry. This is insufficient inquiry to satisfy the rules articulated in the cases cited.
 {¶ 18} At the least, I would certify a conflict with In reM.L.R.
Handwork, P.J. Lanzinger, J., Concur.
Singer, J. dissents.